Citation Nr: 0312992	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left knee disorder characterized as left knee instability, to 
include as secondary to service-connected right knee anterior 
cruciate ligament (ACL) tear.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1982 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board notes that the record on appeal contains no 
reference to the VCAA or its provisions with respect to the 
veteran's service connection claim.  In this regard, the 
Board observes that the RO has not informed the veteran of 
VA's duty to notify or assist him in the development of his 
claims.  In addition, the RO has not provided the veteran 
with any other document informing him of the regulatory 
changes issued in conjunction with the VCAA.  The veteran 
should have been informed of the provisions of the VCAA to 
ensure due process in this case.  Under these circumstances, 
the Board believes that the RO should notify the veteran of 
the provisions of the VCAA prior to appellate review.  

It is also noted that in August 2002, the Board requested 
that additional development be undertaken with respect to the 
veteran's service connection claim pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
actions requested by the Board were completed and resulted in 
the acquisition of VA outpatient treatment records.  Those 
reports have been associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the RO has not considered the additional 
evidence that has been added to the record, nor has the 
veteran been informed of VA's duty to notify or assist him in 
the development of his claim.  As such, a remand of the case 
is required to comply with the above referenced Federal 
Circuit decision to comply with the VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), including, 
but not limited to, informing the veteran 
of the provisions of the VCAA, the one 
year period for receipt of additional 
evidence, as well as the division of 
responsibilities between the VA and the 
veteran in obtaining evidence necessary 
to substantiate his claim.  

2.  Following the completion of all 
development, the RO should review the 
record, including the all evidence 
associated with the file since the most 
recent supplemental statement of the case 
that was issued in June 2000, and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a new 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




